Citation Nr: 0739791	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-25 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 40 percent for a 
service-connected herniated nucleus pulposus, postoperative 
laminectomy and discectomy.  


REPRESENTATION

Appellant represented by:	Richard Rhea - Private 
Attorney


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran served on active duty from May 1957 to May 1961 
and from October 1961 to October 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was provided with a VA examination in November 
2003.  However, the examination report, which is now over 
four years old, did not fully provide the  information 
necessary to properly rate his low back disability in 
accordance with the recently revised rating criteria.  
Specifically, there was no discussion as to whether the 
veteran has had any incapacitating episodes associated with 
his low back disorder.  As the case must be remanded for a 
new examination, the veteran's recent VA treatment records 
should be obtained.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's VA treatment 
records for his low back disorder, dated 
from October 2003 to present.  

2.  Once the foregoing development has 
been accomplished and the available 
medical records have been associated with 
the claims file, schedule the veteran for 
a VA examination of his lumbosacral spine.  
The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  All necessary tests should 
be conducted. 

The examiner should identify and describe 
in detail all residuals attributable to 
the veteran's service-connected herniated 
nucleus pulposus, postoperative 
laminectomy and discectomy.

The examiner should specifically document 
whether there is any ankylosis of the 
spine.  The examiner should also identify 
any orthopedic and neurological findings 
(and identify any nerves involved) related 
to the service-connected disability and 
fully describe the extent and severity of 
those symptoms.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

The examiner should conduct range of 
motion testing of the lumbar spine.  The 
examiner should note whether there is any 
pain, weakened movement, excess 
fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner should also describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

3.  Thereafter, readjudicate the veteran's 
claim on appeal.  If the claim remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

